Citation Nr: 1823910	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-18 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hysterectomy, to include as secondary to in-service laparotomy and Caesarean section.  

2.  Entitlement to service connection for bowel obstruction scarring, to include as secondary to hysterectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

The Board notes the Veteran did not request a hearing.  

The Board previously remanded this claim for additional development in September 2016.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran was afforded a disability benefits questionnaire for gynecological conditions and scars in October 2016.  The examiner opined that the Veteran's hysterectomy and bowel obstruction scarring were less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness based, in part, that the October 1998 total abdominal hysterectomy did not indicate that there were adhesions in the abdominal cavity.  

The Veteran's October 1998 operative report indicated that the Veteran had extensive pelvic adhesive disease and that an extensive lysis of adhesions was performed.  

It is unclear whether the above represents conflicting medical information, and because the Board may not substitute its own medical judgment in cases, additional medical opinion/explanation is needed before the Board may render a decision in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).  Thus, the Board finds that additional medical comment is needed as to whether the Veteran's in-service laparotomy and Caesarean section resulted in the need for a hysterectomy and whether her bowel obstruction scarring was also caused by the resultant hysterectomy and/or the scarring that occurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion pertaining to the Veteran's claim for service connection for hysterectomy, to include as secondary to in-service laparotomy and Caesarean section, and for bowel obstruction scarring, to include as secondary to hysterectomy, from the October 2016 examiner, or a similarly qualified individual.  The examiner should review the record prior to providing an opinion.  

The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hysterectomy and/or bowel obstruction scarring are related to (proximately due to or the result of) or aggravated by her in-service Caesarean section or laparotomy (or resulting complications/residuals of the in-service Caesarean section and/or laparotomy, such as adhesions).  Specifically, the examiner must address/explain the October 1998 findings of extensive pelvic adhesive disease and the extensive lysis of adhesions.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner should consider and discuss the findings of the private physician, Dr. N.E.S.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




